ITEMID: 001-98583
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: KOTSARENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Mirjana Lazarova Trajkovska;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicant, Mr Eduard Fedorovich Kotsarenko, is a Ukrainian national who was born in 1938 and lives in the village of Andreevka, Donetsk Region, Ukraine. The respondent Government were represented by their Agent, Mr Y. Zaytsev.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 11 October 1999 the Slavyansk Court awarded the applicant 2,178 Ukrainian hryvnyas (UAH) in salary arrears, to be paid by his former employer, a private company, S. (“the company”).
The judgment in the applicant's favour was not appealed against, became final and the State Bailiffs' Service instituted enforcement proceedings.
The judgment remains unenforced.
